                                UNITED STATES DISTRICT COURT
                            FOR THE MIDDLE DISTRICT OF TENNESSEE
                                     NASHVILLE DIVISION


      RUSSELL G. GREER,

              Plaintiff,                               Case No. 3:18-cv-00394

      v.                                               Judge Aleta A. Trauger
                                                       Magistrate Judge Newbern
      TAYLOR A. SWIFT,

              Defendant.


                                                 ORDER

             Pro se Plaintiff Russell G. Greer has not yet properly served Defendant Taylor A. Swift in

 this civil action. Now pending are Greer’s motions for a third-party subpoena under Federal Rule

 of Civil Procedure 45 (Doc. No. 19) and for a second extension of time in which to serve Swift

 under Federal Rule of Civil Procedure 4 (Doc. Nos. 18, 20). As explained below, Greer has not

 shown good cause to justify granting these motions. The motions for a subpoena and for a second

  extension of time in which to effect service (Doc. Nos. 18, 19, 20) will therefore be DENIED.

I.           Factual and Procedural Background

             Greer filed this action on April 25, 2018 (Doc. No. 1), and the Clerk’s Office issued a

     summons for Swift on June 5, 2018. (Doc. No. 7.) On August 7, 2018, Greer served the summons

 on a law firm that he believed represented Swift. (Doc. No. 9.) Swift did not respond to the

 summons and did not answer or otherwise respond to Greer’s complaint. Greer filed a motion for

 default judgment on September 14, 2018. (Doc. No. 10.) On the same day, counsel for Swift—

 who is not affiliated with the law firm that Greer served—entered a limited appearance to file a




           Case 3:18-cv-00394 Document 21 Filed 01/31/19 Page 1 of 6 PageID #: 210
response opposing Greer’s motion for default, explaining that the law firm Greer served is not

authorized to accept service on Swift’s behalf. (Doc. No. 11.)

       The Court denied Greer’s motion for default judgment on November 16, 2018, finding that

Swift had not yet been properly served. (Doc. No. 15, PageID# 182.) The Court granted Greer’s

motion to reissue a summons for Swift and provided Greer with an additional sixty days from the

date of the Court’s order in which to serve Swift in compliance with Rule 4. (Id. at PageID# 184.)

The Court also warned Greer that “failure to obtain service by [January 15, 2019] will likely result

in a recommendation that this case be dismissed without prejudice.” (Id.) The Clerk’s office

reissued a summons for Swift on November 26, 2018. 1 (Doc. No. 16.)

       On December 28, 2018, Greer filed a motion for a third-party subpoena (Doc. No. 19) and

a motion requesting an extension of time for service (Doc. No. 18). Greer’s motion for a subpoena

explains that he is trying to serve Swift by serving “her management, 13 Management and Taylor

Nation[,]” and that he is having trouble identifying a physical address for those entities. (Doc. No.

19, PageID# 194.) Greer states that he found an address for at least one of the entities online that

appears to be a mailbox rented from a UPS Store in Nashville, Tennessee. (Id.) Greer contacted

UPS Store owner Douglas Sipes, but Sipes refused to provide Greer with a physical address

associated with the mailbox. (Id.) Greer asks this Court to issue a subpoena directing Sipes to email

Greer “the physical address attached to mailbox 256, the owners of which are 13 Management and

Taylor Nation, LLC, so that service can be had upon them for Defendant.” (Doc. No. 19-1,

PageID# 197.) With respect to his motion for a second extension of time to serve Swift, Greer



1
       The delay in reissuing the summons appears to be due to Greer’s confusion. Greer
“assumed the Court Clerk would reissue the summons and send [it] to him. After a week and no
summons, Greer called the Clerk and learned that he had to mail a summons for it to be reissued.
Greer did so.” (Doc. No. 18, PageID# 189.)



                                     2
    Case 3:18-cv-00394 Document 21 Filed 01/31/19 Page 2 of 6 PageID #: 211
       asserts that another extension is warranted in light of his pro se status, his plan to subpoena Sipes,

   and national holidays in late December and early January. (Doc. No. 18, PageID# 190.) On January

       28, 2019, Greer filed a second motion requesting an extension of time to serve Swift, reiterating

       the arguments made in his December 28, 2018 motion. (Doc. No. 20.)

 II.          Legal Standard

              Motions for early discovery and motions for extensions of time for service under Rule 4(m)

       may be granted upon a showing of good cause by the moving party. See Zambezia Film Pty. Ltd.

       v. Does 1–17, Nos. 3:13-cv-43, 44, 45, 2013 WL 1489385, at *2 (E.D. Tenn. Apr. 11, 2013) (good

   cause required to take early discovery); Fite v. Comtide Nashville, LLC, 686 F. Supp. 2d 735, 746

   (M.D. Tenn. 2010) (Rule 4(m) requires extension of service period where good cause is shown).

III.          Analysis

              A.      Motion for Third-Party Subpoena

              Federal Rule of Civil Procedure 26 imposes a general moratorium on discovery until all

       parties have appeared and the court has issued an order governing discovery procedures. Fed. R.

       Civ. P. 26(d)(1); 8A Charles Alan Wright & Arthur R. Miller, Federal Practice and Procedure

       § 2046.1 (3d ed.). A court may authorize early discovery, however, upon a showing of good cause.

       Zambezia Film Pty. Ltd., 2013 WL 1489385, at *2 (“Courts within the Sixth Circuit require a

       showing of good cause in order to permit [early] discovery.”). Greer has not met that burden here.

       Greer states that “obtaining Defendant’s management’s address will be the only way that this case

       can move forward, as serving her management will satisfy the rules of proper service.” (Doc. No.

       19, PageID# 194.) But Greer provides “no evidence or legal argument” establishing that 13

       Management or Taylor Nation, LLC has authority to accept service on behalf of Defendant Swift.

   Surefire, LLC v. Casual Home Worldwide, Inc., No. 12cv125, 2012 WL 2417313, at *2 (S.D. Cal.




                                            3
           Case 3:18-cv-00394 Document 21 Filed 01/31/19 Page 3 of 6 PageID #: 212
June 26, 2012). A hunch or guess that either entity may be authorized to accept service is not

enough to justify the type of early discovery Greer seeks. See Malibu Media, LLC v. John Doe,

177 F. Supp. 3d 554, 556 (D.D.C. 2016) (“‘Mere conjecture or speculation’ is not enough to justify

jurisdictional discovery.” (quoting FC Inv. Grp. v. IFX Mkts., Ltd., 529 F.3d 1087, 1094 (D.C. Cir.

2008))). Consequently, Greer’s motion for a subpoena (Doc. No. 19) will be DENIED.

       B.      Motions for Further Extension of Time for Service

       Rule 4(c) provides that “[a] summons must be served with a copy of the complaint” and

that such service must occur within the time allowed by Rule 4(m), which is ninety days from the

time the complaint is filed. Fed. R. Civ. P. 4(c), 4(m). If a defendant is not served in accordance

with Rule 4(m), “the court—on motion or on its own after notice to the plaintiff—must dismiss

the action without prejudice against that defendant or order that service be made within a specified

time.” Fed. R. Civ. P. 4(m). However, if the plaintiff shows good cause for failing to effect service

within the period allowed by Rule 4(m), the Court “must extend the time for service for an

appropriate period.” Id.; see also Fed. R. Civ. P. 6(b)(1) (allowing extension of procedural

deadlines for good cause). The determination of good cause rests in the discretion of the district

court. Habib v. Gen. Motors Corp., 15 F.3d 72, 73 (6th Cir. 1994). Even when a plaintiff has not

shown good cause, the Court may exercise its discretion to permit late service. See Fed. R. Civ. P.

4(m) advisory committee’s note to the 1993 amendment (“The new subdivision . . . authorizes the

court to relieve a plaintiff of the consequences of an application of this subdivision even if there is

no good cause shown”); see also Henderson v. United States, 517 U.S. 654, 662 (1996); Rose v.

Bersa, 327 F.R.D. 628, 635 (S.D. Ohio 2018); DeVane v. Hannah, No. 3:11-cv-00389, 2011 WL

5916433, at *2 (M.D. Tenn. Nov. 28, 2011).




                                     4
    Case 3:18-cv-00394 Document 21 Filed 01/31/19 Page 4 of 6 PageID #: 213
       This case has been pending for more than 250 days without process being served. In its

prior order, the Court explained Greer’s options for effecting service in compliance with federal

and state rules (Doc. No. 15, PageID# 181–83), and allowed Greer a sixty-day extension of the

ninety-day service period provided by Rule 4(m) (id. at PageID# 184). Greer, who still has not

served Swift, advances three arguments that good cause supports his motions for another

extension. (Doc. No. 18, PageID# 190.)

       First, Greer points to his pro se status and argues that “communicating with the Court takes

longer than a represented party would take . . . [which] is one good cause to be taken into

consideration.” (Id.) While this Court is mindful of the hurdles facing pro se litigants, “[p]ro se

status . . . is not automatically enough to constitute good cause for purposes of Rule 4(m).” 4B

Charles Alan Wright & Arthur R. Miller, Federal Practice and Procedure § 1137 (4th ed.); see

also Jordan v. Forfeiture Support Assocs., 928 F. Supp. 2d 588, 598 (E.D.N.Y. 2013) (pro se status

does not excuse “‘failure to serve the defendant properly and does not automatically amount to

good cause for failure to serve within the time allotted by Rule 4(m)’” (citation omitted)). Greer

argues that his motion for a subpoena to obtain a new address for Swift’s management is “[a]

second good cause to be considered” in the Rule 4(m) analysis because it would be impossible to

serve the subpoena and then Swift by the Court’s deadline. (Doc. No. 18, PageID# 190.) As

explained above, Greer’s motion for a subpoena is ill-founded because Greer has not provided any

indication that the management companies for which he seeks a mailing address are authorized to

accept service on Swift’s behalf. It therefore does not provide good cause for the requested

extension. Finally, Greer contends that “[a] third good cause to be considered is that the end of

December and the first of January are recognized [n]ational [h]olidays that many people take

weeks off for.” (Id.) Given the context of this case, however, including the ample time and Court




                                     5
    Case 3:18-cv-00394 Document 21 Filed 01/31/19 Page 5 of 6 PageID #: 214
      guidance Greer has already received with respect to service, the fact of the winter holidays does

      not support a finding that Greer should be granted a second extension of time for service under

   Rule 4(m).

             Because Greer has not shown good cause to support a second extension and because this

   Court finds that a discretionary extension is not warranted given the circumstances in this case,

   Greer’s motions for an extension of time to serve Swift (Doc. Nos. 18, 20) will be DENIED.

IV.          Conclusion

             For the foregoing reasons, Greer’s motion for a subpoena (Doc. No. 19) and motions for a

   second extension of time in which to effect service (Doc. Nos. 18, 20) are DENIED.

             The Court previously warned Greer that continued failure to serve Swift in compliance

      with Rule 4 could result in a recommendation that his case be dismissed. (See Doc. No. 15.) The

      Magistrate Judge will therefore issue a separate report and recommendation concluding that this

      action be dismissed without prejudice for Greer’s failure to prosecute.

             It is so ORDERED.



                                                           ____________________________________
                                                           ALISTAIR E. NEWBERN
                                                           United States Magistrate Judge




                                           6
          Case 3:18-cv-00394 Document 21 Filed 01/31/19 Page 6 of 6 PageID #: 215
